Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Yoshiya Nakamura on 05/31/2022.

The application has been amended as follows: 
Claim 1 (currently amended): A gas downcomer pipe to be installed into a partition wall for dividing a space inside a desulfurization apparatus for desulfurizing gas containing sulfur oxides by bringing said gas into contact with absorber liquid so as to run through the partition wall, the gas downcomer pipe comprising:
a pipe-shaped member; and 
an installation member adapted for installing the pipe-shaped member into the partition wall; 
the installation member comprising:
a pipe-shaped part whose inner wall is to be brought into contact with an outer wall of the pipe-shaped member; and 
a protruding part arranged on an outer wall of the pipe-shaped part;
wherein:
the installation member is formed as a single molded member, [[and]]
the protruding part projects in a direction perpendicular to a pipe axis of the pipe-shaped part, and
the protruding part is formed with a vertically recessed portion that is recessed in a direction of the pipe axis of the pipe-shaped part.

Claims 6-9 are cancelled.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Examiner agrees with the amendments and remarks directed to claim 12 in the reply filed 02/09/2022.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILLIP Y SHAO whose telephone number is (571)272-8171. The examiner can normally be reached Mon-Fri; 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Jones can be reached on (571) 270-7383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CHRISTOPHER P JONES/Primary Examiner, Art Unit 1776                                                                                                                                                                                                        

/PHILLIP Y SHAO/Examiner, Art Unit 1776                                                                                                                                                                                                        05/31/2022